Citation Nr: 0639485	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-30 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
basal ganglia infarction intracranial hemorrhage 
(cerebrovascular accident (stroke)).

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected post-concussion headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran reportedly had service from June 1987 to December 
1987, and from April 1994 to May 1994 with subsequent reserve 
service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
August 2003, a statement of the case was issued in July 2004, 
and a substantive appeal was received in August 2004.

The veteran testified at a Board hearing at the RO in 
September 2006.  At that time, the record was held open to 
allow the veteran to submit additional evidence.  He 
subsequently submitted additional evidence and waived 
preliminary RO review of the new evidence. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

One of the veteran's essential contentions is that he 
suffered a stroke in November 2001 and, at that time, was on 
active duty for training with a reserve unit.  The veteran 
and his representative made it clear during his hearing that 
he contends his status was active duty for training when he 
suffered the stroke.  The reported active duty status at that 
time is essential to the proper determination of the outcome 
of his appeal.  Currently, the record does not contain 
evidence which clearly establishes the veteran's service 
status at the time he suffered his stroke in November 2001.  
Consequently, further development is required to resolve this 
ambiguity.

The Board further notes that the veteran's hearing testimony 
also included an indication that a "Dr. Gordon" authored a 
letter in support of the veteran's claim and expressing a 
medical opinion linking the stroke to a prior in-service head 
injury.  It appears from the September 2006 hearing 
transcript that this doctor was described as associated with 
a VA clinic in Albany, Georgia.  The Board cannot locate the 
described letter in the claims file.  The existence of such a 
letter could be quite significant to the veteran's appeal.  
Thus, the Board believes that an attempt should be made to 
identify and obtain the described medical evidence.

The issue entitlement to a higher disability rating for 
service-connected post-concussion headaches is arguably 
intertwined to some extent with the issue of service 
connection for the residuals of a stroke.  The veteran's 
contentions include the possibility that an etiological 
relationship exists between his stroke and the service-
connected post-concussion headaches.  Thus, proper review of 
the increased rating claim with regard to the veteran's 
specific contentions may depend upon the outcome of the 
service-connection claim for the stroke.

Accordingly, the case is REMANDED for the following actions:

1.  Please verify through appropriate 
channels the nature and dates of all of 
the veteran's Reserve service (i.e., 
active duty, active duty for training, and 
inactive duty training) in 2001.  Of 
particular importance is a determination 
of the veteran's service status at the 
time of his November 2001 stroke.

2.  Please attempt to locate and obtain 
any medical records pertinent to the 
veteran's claim from a "Dr. Gordon" 
associated with VA facilities in Albany, 
Georgia.  In particular, the veteran has 
described a letter authored by this doctor 
expressing a medical opinion in support of 
his service connection claim.  If unable 
to locate this doctor or the letter 
described by the veteran in his September 
2006 hearing testimony, please contact the 
veteran to notify him that the letter he 
described at his hearing as from "Dr. 
Gordon" is not associated with his claims 
file; seek any clarification from the 
veteran that might result in obtaining 
this evidence.

3.  As the veteran has indicated that he 
is receiving ongoing treatment at VA 
facilities for his claimed disability, 
before the case is next adjudicated the RO 
should obtain recent pertinent VA 
treatment records of the ongoing treatment 
and associate the records with the claims 
file.  The veteran has indicated that he 
receives ongoing treatment at VA clinics 
in Albany, Georgia and in Dublin, Georgia.

4.  After completion of the above and any 
additional development (such as further 
examination with medical opinions) deemed 
necessary by the RO, the RO should review 
the expanded record and determine if the 
veteran's claims may be granted.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

(Continued on next page)



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


